Citation Nr: 1125794	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for depression.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for depression.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to April 1988.  She also completed an additional period of service from April 1988 to June 1989, but the latter has been determined to have been under other than honorable conditions for the Department of Veterans Affairs (hereinafter VA) purposes.  In an administrative decision in 1990, it was noted that the Veteran's discharge from a period of service from June 1988 to June 1989 was under conditions constituting a bar to payment of VA benefits based on that period of service.  In this regard, it was noted that the appellant was eligible for complete separation from service in June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2009 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran and E.B. testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to a TDIU.  A transcript of this hearing is associated with the claims folder.

When this matter was before the Board in April 2010, the Board denied the Veteran's claims of entitlement to increased evaluations for lumbosacral strain, chronic neck strain, chondromalacia with early degenerative joint disease of the right knee, and chondromalacia of the left knee, and entitlement to a TDIU.  The Veteran appealed the Board's decision regarding entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's April 2010 decision denying entitlement to a TDIU and remanded the issue of entitlement to a TDIU for compliance with the terms of the joint motion.


FINDINGS OF FACT

1.  The appellant filed her original claim of entitlement to service connection for an acquired psychiatric disorder in October 2000; rating decisions dated in May 2001 and March 2003 denied this claim.  The Veteran perfected an appeal regarding this issue with a substantive appeal on a VA Form 9 in February 2004.  Subsequently, the Veteran, in statements dated in October 2006 and November 2006, withdrew her appeal of this claim and, therefore, the decision became final.

2.  On February 20, 2008, the RO received another claim of entitlement to service connection for an acquired psychiatric disorder.

3.  A September 2009 rating decision granted entitlement to service connection for depression, assigning an effective date of February 20, 2008, the date the subsequent claim was received.

4.  For the period prior to September 15, 2009, the Veteran's depression manifested orientation times four, no hallucinations or delusions, no suicidal or homicidal ideations, a mood and affect that were congruent, and a Global Assessment of Functioning (GAF) score of 65 reflective of some mild or some difficulty in social, occupation, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  Prior to September 15, 2009, the Veteran's depression did not manifest occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

5.  For the period beginning September 15, 2009, to prior to February 9, 2011, the Veteran's depression manifested depressed mood, decreased energy, loss of interest in pleasurable activities, decreased libido, a feeling of being overwhelmed, constricted affect, depressed mood, sleep impairment, an occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks, and a GAF score of 59 representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.  During the period beginning September 15, 2009, to prior to February 9, 2011, the Veteran's depression did not manifest occupational and social impairment with deficiencies in most areas.

6.  For the period beginning February 9, 2011, the Veteran's depression manifested moderate to severe depression, difficulty motivating for even minor tasks when depression and/or pain was intensified, difficulty sustaining attention and concentration and preoccupation with health problems, limited tolerance for following instructions, limited patience for dealing with unfamiliar situations, difficulty asking for assistance, the ability to participate in organized activities for only brief periods of time, inability to work on any regular schedule for several years, the need for considerable accommodations of rests and breaks to complete any tasks, avoidance of contacts with others, difficulty taking directions and supervision, social withdrawal, inability to concentrate and complete tasks, inability to make sound decisions, and inability to perform reliably and responsibly in the workplace.  Further, the Veteran's depression manifested occupational and social impairment with deficiencies in most areas and difficulty maintaining employment.  Beginning February 9, 2011, the Veteran's depression did not manifest symptoms indicative of total occupational and social impairment. 

7.  Service connection is in effect for total hysterectomy, evaluated as 50 percent disabling; depression, evaluated as 30 percent disabling effective February 20, 2008; lumbosacral strain, evaluated as 20 percent disabling; chronic neck strain, evaluated as 20 percent disabling; right ear hearing loss, evaluated as 10 percent disabling; chrondromalacia with early degenerative joint disease of the right knee, evaluated as 10 percent disabling; and chondromalacia of the left knee, evaluated as 10 percent disabling effective February 19, 2004; for a total combined evaluation of 70 percent disabling from January 8, 1998, and 80 percent disabling from April 5, 2005.

8.  The preponderance of the evidence shows that the Veteran's service-connected disabilities preclude her from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to February 20, 2008, for the grant of service connection for depression, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).

2.  The criteria for an initial rating in excess of 30 percent disabling for depression for the period prior to September 15, 2009, have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 - 4.14, 4.16(c), 4.125 - 4.132, Diagnostic Code 9434 (2010).

3.  The criteria for an initial rating of 50 percent disabling, and no higher, for depression for the period beginning September 15, 2009, to February 8, 2011, have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 - 4.14, 4.16(c), 4.125 - 4.132, Diagnostic Code 9434 (2010).

4.  The criteria for an initial rating of 70 percent disabling, and no higher, for depression for the period beginning February 9, 2011, have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1 - 4.14, 4.16(c), 4.125 - 4.132, Diagnostic Code 9434 (2010).

5.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claims of entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for depression, and entitlement to an initial evaluation in excess of 30 percent for depression, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Here, in regard to the Veteran's claim of entitlement to TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here in regard to the Veteran's claims of to an effective date earlier than February 20, 2008, for the grant of service connection for depression, and entitlement to an initial evaluation in excess of 30 percent for depression, the Veteran is challenging the effective date and initial evaluation assigned following the grant of service connection, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from University Community Hospital, a Vocational Assessment from a Vocational Consultant, Orthopedic Associates of Tampa, and Drs. R.K. and J.C.  The records regarding the Veteran's claim for Social Security Administration (SSA) benefits have been associated with the claims file.  The appellant was afforded VA medical examinations in December 2004, December 2006, March 2009, September 2009, February 2011, and March 2011.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, in regard to the Veteran's claim of entitlement to TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to assist.

II.  Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than February 20, 2008, for a grant of service connection for depression.  The Veteran contends that her claim of entitlement to service connection for depression, received in October 2000, was not finally adjudicated prior to the September 2009 RO rating decision granting entitlement to service connection.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If a Veteran files an application for service connection with VA and the claim is disallowed, she has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If she does not initiate an appeal within one year, or if she initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2010).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2010).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

It is undisputed that the Veteran filed a claim of entitlement to service connection for an acquired psychiatric disorder in October 2000.  In RO rating decisions dated in May 2001 and March 2003, the claim of entitlement to service connection for an acquired psychiatric disorder was denied.  The Veteran filed a timely notice of disagreement in April 2003.  The Veteran was issued a Statement of the Case (SOC) in February 2004 and the Veteran perfected her appeal with the timely filing of a VA Form 9 in February 2004.  Subsequently, the Veteran was granted entitlement to service connection for depression in an RO rating decision dated in September 2009.  The RO assigned an effective date of February 20, 2008.  The Veteran has perfected her appeal from this decision regarding the effective date of the award of service connection.  In a March 2005 SOC it was noted that the Veteran's claim of entitlement to service connection for depression was denied by a Board decision dated in August 2004.

Further review of the claims file reveals that in written statements dated in October 2006 and November 2006, the Veteran specifically withdrew her appeal of entitlement to service connection for depression.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

As such, the May 2001 and March 2003 rating decisions denying entitlement to service connection for depression are final and binding in the absence of a showing of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105(a) (2010).

Subsequent to the Veteran's withdrawal of the appeal of the issue of entitlement to service connection for depression, the Veteran next filed a claim of entitlement to service connection for depression on February 20, 2008.

In light of the evidence that the Veteran withdrew her appeal of the May 2001 and March 2003 denials of entitlement to service connection for depression in statements dated in October 2006 and November 2006, that it has neither been alleged nor found that either of these decisions are the result of CUE, that the Veteran subsequently next filed for entitlement service connection for depression in a statement received on February 20, 2008, and that the Veteran has been awarded service connection effective the date this claim was received, entitlement to an effective date earlier than February 20, 2008, for the award of service connection for depression is denied.




III.  Higher Evaluation

The Veteran seeks an initial evaluation in excess of 30 percent disabling for depression.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a rating decision dated in September 2009 the Veteran was granted entitlement to service connection for depression and was assigned an evaluation of 30 percent disabling, effective February 20, 2008.  The Veteran's major depressive disorder has been evaluated under the general rating formula for mental disorders.  Under these criteria, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The next higher rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A lastly a 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communication of judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A 41 to 50 rating indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious difficulty in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 51 to 60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is reflective of some mild (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM- IV.

In April 2008, August 2008, December 2008, and March 2009 the Veteran was reported to be oriented times 4, to have no hallucinations or delusions, no suicidal or homicidal ideations, and her mood affect were congruent.  The Veteran was diagnosed with mood disorder secondary to medical condition and she was assigned a GAF of 65.

In September 15, 2009, the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  The Veteran was reported to be in continued support therapy and to take medications.  She reported that she was overwhelmed by family stress including medical problems of her family members.  The examiner reported that moderate chronic depression had existed since 2001 with some intermittent periods when it got better.  In addition, pain in the back, hip, radiating leg pain, knees and other joint aches affect her mood.  Her symptoms were reported to include depressed mood, decreased energy at times, loss of interest in pleasureable activities, decreased libido, and feeling overwhelmed.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  She was cooperative, friendly, relaxed and attentive.  Her affect was constricted and her mood was depressed.  Her attention was intact.  She was oriented to person, time, and place.  Her thought process was unremarkable.  She had no delusions and she understood the outcome of her behavior.  Her intelligence was average and she had insight to understand that she had a problem.  The Veteran had sleep impairment and was treated with medication.  She had no hallucinations or inappropriate behavior.  She interpreted proverbs appropriately.  She had no obsessive or ritualistic behaviors.  She had no panic attacks.  The Veteran had no homicidal or suicidal thoughts.  Her impulse control was good and she had no episodes of violence.  The Veteran was able to maintain a minimum of personal hygiene.  Her recent, remote, and immediate memory were normal.  The Veteran was diagnosed with depression secondary to her general medical condition and was assigned a GAF score of 59.  The examiner stated that there was not total occupational and social impairment due to mental disorder and that her mental signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school and that there was no reduced reliability and productivity due to mental disorder.  However, the examiner stated that there was occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to her mental disorder.

In an October 2010 VA psychiatric note the Veteran was reported to have mood and affect within the normal range and appropriate.  The Veteran was dressed with good hygiene.  She was pleasant and talkative.  She reported that her family was doing pretty well without any significant problems.

In a February 2011 VA psychiatric note the Veteran's mood and affect were noted to be within normal range and appropriate.  She was dressed casually with good hygiene and was pleasant and talkative.

In February 9, 2011, the Veteran was afforded a VA C&P psychiatric examination.  Psychiatric examination revealed that the Veteran was neatly groomed and appropriately dressed.  Her psychomotor activity was unremarkable.  Her attitude towards the examiner was cooperative and guarded.  Her affect was appropriate and her mood was dysphoric.  Her attention and concentration were unimpaired.  She was oriented to person, time, and place.  Her thought process and content were unremarkable.  The Veteran had no delusions and she understood the outcome of her behavior.  Her intelligence was average.  The Veteran had the insight of understanding that she had a problem.  The Veteran had sleep impairment that was improved with the onset of medication.  She had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  She had fair impulse control and no episodes of violence.  The Veteran was able to maintain a minimum of personal hygiene.  The Veteran's memory was normal.  The Veteran was noted to be unemployed and to be medically retired due to difficulty executing her duties due to her back problems.  The Veteran was diagnosed with major depressive disorder and THC abuse.  The Veteran was assigned a GAF score of 51.  The examiner stated that the Veteran remained moderately to severely depressed and had difficulty motivating herself for even minor tasks on days when her depression and/or pain was intensified.  The examiner noted that it was difficult for the Veteran to sustain her attention and concentration and that she was usually preoccupied with her health problems.  The Veteran's tolerance for following instructions was limited and she had limited patience for dealing with unfamiliar situations.  She had difficulty asking for assistance and can only participate in organized activities for brief periods of time.  The Veteran was easily overwhelmed with information and had difficulty making decisions and remained unsure of her judgment.  The Veteran was noted to have been unable to work on any regular schedule for several years and that the Veteran stated that she would need considerable accommodations for rests and breaks to complete any tasks.  The Veteran avoided contacts with others due to her volatility and dysphoria and had difficulty taking directions and supervision.  The Veteran was socially withdrawn and had little tolerance for frustration with others and was not comfortable being with others for extended periods of time.  The examiner stated that the Veteran was unemployable and unable due to her significant depression and anxiety.  The examiner reported that the symptoms have escalated due to the deterioration in her orthopedic problems and HIV status.  The Veteran was unable to concentrate and complete tasks, make sound decisions, reliably and responsibly perform in the workplace.  Further, the examiner stated that the Veteran's service-connected disorder had resulted in occupational and social impairment with deficiencies in most areas and that it was well documented that the Veteran had difficulty maintaining employment.  The examiner also answered yes to the question: "Is there total occupational and social impairment due to mental disorder signs and symptoms?"

The Board finds that entitlement to an evaluation in excess of 30 percent disabling for depression is not warranted for the period prior to September 15, 2009.  Prior to September 15, 2009, the Veteran's depression manifested orientation times four, no hallucinations or delusions, no suicidal or homicidal ideations, and a mood and affect that were congruent.  Prior to September 15, 2009, the Veteran was assigned GAF scores of 65 reflective of some mild (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Prior to September 15, 2009, the Veteran's depression did not manifest occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, entitlement to an evaluation in excess of 30 percent disabling for depression, for the period prior to September 15, 2009, is denied.

The Board finds that entitlement to an evaluation of 50 percent disabling, and no higher, for depression is warranted for the period beginning September 15, 2009, to prior to February 9, 2011.  During the period beginning September 15, 2009, to prior to February 9, 2011, the Veteran's depression manifested depressed mood, decreased energy, loss of interest in pleasurable activities, decreased libido, a feeling of being overwhelmed, constricted affect, depressed mood, and sleep impairment.  The Veteran's psychomotor activity, speech, and thought process were unremarkable, her attention was intact, and she was oriented.  She did not have any delusions or hallucinations, understood the outcomes of her behavior, memory loss, or any homicidal or suicidal thoughts.  During this period the Veteran's impulse control was good and she was able to maintain a minimum of personal hygiene.  During this period the Veteran's depression was noted to not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school and to not cause any reduced reliability and productivity.  However, during the period the Veteran was noted to have an occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks.  During this period the Veterans was assigned a GAF score of 59 representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

During the period beginning September 15, 2009, to prior to February 9, 2011, the Veteran's depression did not manifest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

As such, entitlement to an evaluation of 50 percent disabling, and no higher, for depression is granted for the period beginning September 15, 2009, to prior to February 9, 2011.

The Board finds that entitlement to an evaluation of 70 percent disabling, and no higher, for depression is warranted for the period beginning February 9, 2011.  Beginning February 9, 2011, the Veteran's depression manifested dysphoric mood and sleep impairment.  The Veteran was noted to be moderately to severely depressed and to have difficulty motivating herself for even minor tasks on days when her depression and/or pain was intensified.  Beginning February 9, 2011, the Veteran had difficulty sustaining her attention and concentration and to be preoccupied with her health problems.  Her tolerance for following instructions was limited and she had limited patience for dealing with unfamiliar situations and she had difficulty asking for assistance and can only participate in organized activities for brief periods of time.  The Veteran was easily overwhelmed with information and had difficulty making decisions and remained unsure of her judgment.  The Veteran was noted to have been unable to work on any regular schedule for several years and that the Veteran stated that she would need considerable accommodations for rests and breaks to complete any tasks.  The Veteran avoided contacts with others due to her volatility and dysphoria and had difficulty taking directions and supervision.  The Veteran was socially withdrawn and had little tolerance for frustration with others and was not comfortable being with others for extended periods of time.  An examiner noted that the Veteran was unemployable and unable due to her significant depression and anxiety.  An examiner reported that the Veteran's symptoms had escalated due to the deterioration in her orthopedic problems and HIV status.  The Veteran was unable to concentrate and complete tasks, make sound decisions, reliably and responsibly perform in the workplace.  Further, the Veteran was noted to have occupational and social impairment with deficiencies in most areas and to have difficulty maintaining employment.  

Beginning February 9, 2011, the Veteran was noted to be neatly groomed and appropriately dressed.  Her psychomotor activity and her thought processes and content was unremarkable.  Her affect was appropriate.  Her attention and concentration were unimpaired.  She was oriented to person, time, and place.  The Veteran had no delusions and she understood the outcome of her behavior.  Her intelligence was average.  The Veteran had the insight of understanding that she had a problem.  She had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  She had fair impulse control and no episodes of violence.  The Veteran was able to maintain a minimum of personal hygiene.  The Veteran's memory was normal.

Beginning February 9, 2011, the Veteran The Veteran was assigned a GAF score of 51 representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Beginning February 9, 2011, the Veteran's depression did not manifest symptoms indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. 

As the Veteran's depression manifests symptoms productive of occupational and social impairment with deficiencies in most areas and to have difficulty maintaining employment, entitlement to an evaluation of 70 percent disabling, and no higher, for depression, for the period beginning February 9, 2011, is warranted.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that her service-connected depression has on her ability to work and perform the daily activities of living.  However, as discussed above, there are no aspects of this disability not contemplated by the schedular criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has indicated employment impairment due to her depression.  However, the rating schedule contemplates occupational impairment commensurate with the level of disability.  See 38 C.F.R. §§ 4.1 and 4.130, Diagnostic Code 9434.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran has not required frequent periods of hospitalization related to depression.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to evaluations in excess of 30 percent disabling for the period prior to September 15, 2009, in excess of 50 percent for the period beginning September 15, 2009, to prior to February 9, 2011, and in excess of 70 percent disabling for the period beginning February 9, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  TDIU

The Veteran contends that she is entitled to a TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render her incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2010).

Service connection is in effect for total hysterectomy, evaluated as 50 percent disabling; depression, evaluated as 30 percent disabling effective February 20, 2008; lumbosacral strain, evaluated as 20 percent disabling; chronic neck strain, evaluated as 20 percent disabling; right ear hearing loss, evaluated as 10 percent disabling; chrondromalacia with early degenerative joint disease of the right knee, evaluated as 10 percent disabling; and chondromalacia of the left knee, evaluated as 10 percent disabling effective February 19, 2004; for a total combined evaluation of 70 percent disabling from January 8, 1998, and 80 percent disabling from April 5, 2005.

Because the Veteran's combined evaluation was 70 percent as of January 8, 1998, with her total hysterectomy disability evaluated as 50 percent disabling, the schedular criteria have been met.  38 C.F.R. § 4.16(a).

The question that remains, however, is whether her service-connected disabilities preclude her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice- connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the Veteran to prevail on her TDIU claim, it is necessary that the record reflect some factor which takes her case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  See Van Hoose, supra.

A Vocational Rehabilitation counseling note dated in August 2004 indicated that the Veteran's impairments result in a substantial, observable and measurable part from her service-connected back condition that poses problems with extended sitting, standing, and walking.  The Veteran was noted to have not overcome her impairments to employability that result in substantial part from her service-connected disability.  The Veteran was found to have an employment handicap.

In December 2004 the Veteran was afforded a VA C&P joints examination.  The examiner noted that the Veteran used a walker for ambulation, is not employed, and was unable to work.

The Veteran was afforded VA C&P spine and joints examinations dated in December 2006.  The examiner rendered the "opinion that in regard to this patient's ability for employment she should be a functional member of our society with no heavy lifting, squatting or frequent bending at the knees."

In a statement dated in February 2007 the Veteran reported that she had extreme pain and used a walker to walk.  She reported that it was difficult for her to complete the simplest of tasks including putting clothes in the dryer, getting something out of the refrigerator, or putting something in the oven.  She stated that she believed that her disabilities prevented her from obtaining employment due to an inability to squat, frequently bend at the knees, and stand for long periods of time.  The Veteran reported that typing the letter was a painful task on her neck, wrists, left shoulder, and low back.  She indicated that she volunteered one day a week for two hours in the lunchroom collecting money at her nephew's school.

In a treatment note, dated in May 2007, the Veteran was reported to have a BA in criminology.

The Veteran has reported that she teaches Sunday School.

In June 2007 the Veteran entered treatment for alcohol and cannabis problems based on the recommendation of Vocational Rehabilitation.

In a June 2007 occupational therapy note the therapist reported that "[o]verall test findings, in combination with clinical observations, suggest the presence of variable levels of physical effort on [the Veteran's] behalf."  The therapist continued to state that the Veteran gave sub-maximal effort and that the Veteran could do more physically at times than was demonstrated in the testing.  The therapist stated that the Veteran was able to perform sedentary jobs with modifications including allowing postural changes, use of tens unit, allowing extra time, allowing short breaks, minimizing bending and overhead reaching, and considering work that promoted prolonged sitting with changes in body postures.  The Veteran would benefit from jobs with quieted environment and indirect supervision to assist with attention deficit and behavioral changes.  She needed to pace herself and to balance activities throughout the day.  The Veteran needed to be trained in correct body mechanics while stooping, walking, light lifting, pulling, pushing, carrying objects to reduce risk of re-injury.  The therapist noted that the job modifications might limit job competitiveness and available job market.  The Veteran would benefit from the use of a lumbar support during occasional lift to prevent injury and ensure proper body mechanics.  The therapist indicated that the Veteran may want to consider working as a clerk in areas of criminology or paralegal services due to her motivation and knowledge in these areas.  She could also consider work such as coding or scheduling services, and in the government setting.

In July 2007 the Veteran reported that she had recently been a chaperone for a church event.  She stated that she was suggested to seek work as a clerk in the fields of criminology and paralegal services due to her knowledge in these areas.  However, she stated that although she has a degree in criminology, she obtained the degree because of her interest in the area but never intended to seek any employment based upon her degree.

In August 2007 it was indicated again that the Veteran was suggested to seek work as a clerk in the fields of criminology and paralegal services due to her knowledge in these areas.  However, she obtained the degree because of her interest in the area but never intended to seek any employment based upon her degree.  The Veteran indicated that she had started to work with the American Legion and to stay active with her church.

In October 2007, the SSA found the Veteran to be disabled and awarded disability insurance benefits.  SSA found that the Veteran's human immunodeficiency virus (HIV) infection, endometriosis, degenerative changes of both knees, degenerative changes of the lumbosacral spine, auditory deficit of the right ear, depression, intermittent explosive disorder, personality disorder, and anxiety with panic attacks cause significant limitation on her ability to perform basic work activities.  In addition, SSA found that the Veteran had the residual functional capacity to perform less than a full range of sedentary work, is unable to perform any past relevant work, is closely approaching advanced age, and did not have job skills that transfer to other occupations within her residual capacity. 

In a statement dated in September 2008 the Veteran reported that she could barely take care of herself at times and that she would be no good to any employer.  She reported that she stayed at home with the exception of church, American Legion meetings, and her one-day a week volunteering at her nephew's school for two hours.  

In March 2009 the Veteran was afforded VA C&P joints and spine examinations.  After the examinations the Veteran was noted to be medically retired since 2004 due to her back and knee problems.  The examiner stated that the Veteran's knee problems caused pain, limited standing and walking, and that she was unable to keep her previous job as a librarian. 

After psychiatric examination in September 2009, the examiner did not find that although the Veteran had occasional decrease in work efficiency and had intermittent periods of inability to perform occupational tasks due to her mental disorder, there was not total occupational impairment or reduced reliability and productivity.

At a hearing before the undersigned Veterans Law Judge in November 2009 the Veteran reported that her service connected disabilities were severe enough to prevent her from finding or maintaining employment.  The Veteran reported that her last job was with the school district as a teacher's aide.  She worked as a media specialist for the library in an elementary school.  She stated that could not handle the constant shelving of books and that she got to the point where she was utilizing the children to help her get up.  The job involved a lot of standing and stooping.  The Veteran indicated that all of her pain and her family medical issues become too much for her and led to frustration and a fear of go out into the community to look for a job.  She reported that she did not want to hurt herself or others.  She indicated that she understood that employers would be sympathetic to the disabilities of an individual but that her pain and her mindset keeps her from working full-time.  The Veteran reported that she has to get an early start to attend appointments and that it takes a while for her to get herself situated.  She indicated that it takes her a long time to get out of bed in the morning due to the medication that she takes for sleep and the use of aides such as pillows and a neck brace.

Subsequent to the Board's April 2010 decision the Veteran submitted a vocational assessment dated in September 2010.  After a thorough review the vocational consultant indicated that the Veteran's service-connected disabilities including: residuals from a total hysterectomy, depression, lumbosacral strain, chronic neck strain, right ear hearing loss, and bilateral knee chondromalacia result in on-going treatment for both psychiatric and orthopedic problems.  He stated that the records were consistent with the Veterans report of having difficulty coping with stress and significant ambulation limitations that have contributed to the Veteran's inability to secure or follow a path of substantially gainful employment.  The vocational expert noted that the Veteran's use of a cane and walker prevent her from performing any work where even short periods of being on her feet are required.  The expert indicated that he reviewed the entire medical history and considered both service-connected and non-service-connected disabilities.  However, the expert continued to state that the Veteran's back, neck, knee, and psychiatric disorders prevent her from being able to maintain substantially gainful employment by limiting her ability to stand, walk, lift, and carry as well as limit her ability to use the upper extremities and limit her ability to work around others in remotely stressful situations or where attention to detail and timeliness are needed.  The expert stated that although the Veteran had a college degree, the combination of her orthopedic and psychiatric conditions would present problems with dealing with the stress and people interaction typically associated with sedentary occupations that are found in business and clerical environments.

In February 2011 the Veteran was afforded a VA C&P psychiatric examination.  As discussed above, after examination the examiner stated that the Veteran was unemployable and unable due to her significant depression and anxiety and that the Veteran was unable to concentrate and complete tasks, make sound decisions, reliably and responsibly perform in the workplace.  As noted above, the examiner reported that the Veteran's service-connected disorder had resulted in occupational and social impairment with deficiencies in most areas and that it was well documented that the Veteran had difficulty maintaining employment.  Lastly, as noted above, the examiner also answered yes to the question: "Is there total occupational and social impairment due to mental disorder signs and symptoms?"

In February 2011 the Veteran was afforded a VA C&P audiology examination.  After examination the examiner stated that the Veteran could be expected to encounter difficulty listening in the presence of background noise, localizing the source of a sound, and hearing if spoken to from the right side.  The examiner further stated that the Veteran will not have any effect on her physical activities but that her hearing loss would impact her communication abilities in the workplace.  

In March 2011 the Veteran was afforded a VA C&P gynecological examination.  After examination the examiner reported that the Veteran's service-connected total hysterectomy would not cause any functional impairment and would have no impact on physical and/or sedentary employment.

In March 2011 the Veteran was afforded a VA C&P joints examination.  After examination the examiner reported that the Veteran's service-connected chondromalacia with early degenerative joint disease of the right knee would cause moderate to severe impairment to physical employment and mild impairment to sedentary employment due to pain.  The examiner continued to state that the condition should not impede the Veteran's ability to do sedentary work.

In March 2011 the Veteran was afforded a VA C&P spine examination.  The examiner noted that the Veteran was unable to walk more than a few yards.  After examination the examiner reported that the Veteran's service connected chronic neck strain would cause moderate impairment to physical employment and moderate impairment to sedentary employment associated with pain when having spasms.  The examiner stated that the Veteran's service-connected lumbosacral strain would cause moderate to severe impairment to physical employment with any lifting and bending, and moderate impairment to sedentary employment due to pain.  However, the examiner stated that the Veteran's neck and lumbosacral spine disabilities should not impede the Veteran's ability to do sedentary work.

The Board finds that entitlement to a TDIU is warranted.  As noted above, the Veteran's service-connected disabilities meet the schedular criteria for the award of a TDIU.  In addition, a Vocational Rehabilitation counseling note, dated in August 2004, revealed that the Veteran had an employment handicap and that she had not overcome her impairments to employability that resulted in substantial part from her service-connected disabilities.  Subsequently, in December 2004, the Veteran was noted to be unable to work at a joints examination.  The Board notes that VA C&P examinations, dated in December 2006 and March 2011, indicated that although the Veteran was moderately to severely impaired, she should be able to perform some sedentary employment.  In addition, in a June 2007 occupational therapy note, the Veteran was found to be able to work perform sedentary jobs with modifications.  However, in October 2007 the Veteran was found by SSA to have residual functional capacity to perform less than a full range of sedentary work and to be unable to perform any past relevant work.  Psychiatric examination in September 2009 revealed that the Veteran had occasional decrease in work efficiency and had intermittent periods of inability to perform occupational tasks due to her mental disorder.  A private vocational assessment, dated in September 2010, indicated that although the Veteran had a college degree, the combination of her orthopedic and psychiatric conditions would present problems with dealing with the stress and people interaction typically associated with sedentary occupations that are found in business and clerical environments.  Lastly, in February 2011 a VA C&P psychiatric examiner rendered the opinion that the Veteran was unemployable and unable due to her significant depression and anxiety and that the Veteran was unable to concentrate and complete tasks, make sound decisions, reliably and responsibly perform in the workplace.  As the Veteran's service-connected disabilities meet the schedular requirements for a TDIU and the evidence is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment, entitlement to a TDIU is granted.


ORDER

Entitlement to an effective date earlier than February 20, 2008, for a grant of service connection for depression, is denied.

An initial evaluation in excess of 30 percent disabling for depression, for the period prior to September 15, 2009, is denied.

For the period beginning September 15, 2009 to  February 8, 2011, entitlement to an evaluation of 50 percent disabling, and no higher, for depression is granted, subject to the statutes and regulations governing the payment of monetary benefits.

For the period beginning February 9, 2011, entitlement to an evaluation of 70 percent disabling, and no higher, for depression is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


